Citation Nr: 1037015	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-06 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1980 to November 1983.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in November 2004 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in February 2008, when 
the claim of service connection was reopened and remanded for 
further development to include an attempt to obtain in-service 
hospitalization records and affording the Veteran a VA 
examination.  As the Board determines there has been substantial 
compliance with the remand directive, no further action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of service connection for hydrocephalus (as manifested 
by headaches in service) has been raised by the record, and is 
referred to the RO for appropriate action.  


FINDING OF FACT

Bipolar disorder was not affirmatively shown to be present in 
service and bipolar disorder, first manifest after service, is 
unrelated to service.


CONCLUSION OF LAW

Bipolar disorder was not incurred in or aggravated by the 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2004, March 2006, April 2006, March 
2007, and March 2008.  The Veteran was notified of the evidence 
needed to substantiate the claim of service connection, namely, 
evidence of current disability; evidence of an injury or disease 
in service, or an event in service, causing injury or disease; 
and evidence of a relationship between the current disability and 
the injury, disease, or event in service.  



Additionally, the Veteran was notified that VA would obtain 
service records, VA records and records of other Federal 
agencies, and that she could submit other records not in the 
custody of a Federal agency, such as private medical records or 
with her authorization VA would obtain any such records on her 
behalf.  The notice included the general provisions for the 
effective date of a claim and the degree of disability 
assignable. 

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-adjudication 
VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
content-complying VCAA notice the claim was readjudicated, as 
evidenced by the supplemental statement of the case in May 2010.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the Veteran's service 
records, as well as post-service VA and private medical records.  





The RO attempted to obtain records from the Ireland Army 
Community Hospital in Fort Knox, Kentucky, in accordance with the 
remand directive, but was advised that the records had been sent 
to the National Personnel Records Center.  The RO had already 
obtained the Veteran's medical records at the National Personnel 
Records Center.  The Veteran has not identified any additional 
pertinent records for the RO to obtain on her behalf.  

The Veteran was afforded a VA examination in December 2009 in an 
effort to substantiate the claim of service connection.  

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).






The showing of a chronic disease in service requires a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.




The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts 

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of a psychiatric disorder to 
include bipolar disorder.  On entrance examination, a preexisting 
psychiatric disorder was not noted and the presumption of 
soundness applies.  38 C.F.R. § 3.304 (b).  On one Report of 
Medical History, the Veteran indicated that she had experienced 
depression or excessive worry.  No further information or 
discussion of this comment is included in her service treatment 
records.

The Veteran has stated that she was seen for a psychiatric 
evaluation in service after a period of unauthorized absence, at 
which point she was diagnosed as having borderline personality 
disorder.  As noted above, VA was unable to obtain these records 
from the Ireland Army Community Hospital at Fort Knox.

After service separation, the Veteran was first diagnosed with 
bipolar disorder in January 1988.  In February 1988, the Veteran 
was admitted for inpatient psychiatric treatment after 
complaining of increased depression, suicidal thoughts, and 
pressured speech.  She stated that she was afraid of driving and 
losing control, and complained of inability to work.  She had 
also been admitted to the same hospital one year earlier and had 
been diagnosed with major depressive disorder and possible 
bipolar affective disorder.  It was noted that the Veteran e had 
undergone surgery to relieve hydrocephaly in 1985.  The pertinent 
diagnoses were bipolar affective disorder and borderline 
personality disorder.

In a written statement in May 1993, the Veteran stated that her 
manic depression was not treated while she was in service and she 
believed that the Army had caused a worsening of her manic 
depression.

Since 1988, the Veteran has been hospitalized for bipolar 
disorder (also called manic depression) on numerous occasions.  
At no time in her inpatient treatment did any of the Veteran's 
psychiatric or medical providers express an opinion that her 
bipolar disorder had been caused by or aggravated by her military 
service.  .

On a VA examination in May 1999, the examiner noted it was 
difficult to obtain a history from the Veteran because of the 
extent of her psychiatric problems, and the memory deficits from 
several brain surgeries.  The examiner also noted a longstanding 
history of manic depressive psychosis beginning as a child and 
lasting all her life, and her claims that her condition was very 
much aggravated in service.  History included three brain 
operations for hydrocephalus and the placement of a cerebral 
abdominal shunt.

In May 2002, the Veteran indicated that she had been absent 
without leave on two occasions in service 

On an inpatient stay at VA for psychiatric treatment in December 
2002, the provider noted that the Veteran had a long history of 
mental illness since probably childhood, which was first 
diagnosed in 1985, and multiple hospitalizations over the years 
as a result of medication noncompliance, breakthrough symptoms, 
or poor coping skills.  

In a written statement in April 2006, the Veteran stated that she 
was absent without leave twice while in service and when she 
returned from her first absence she was punishment and went 
absent again in a rage.  After that incident, she was ordered to 
see the psychiatrist, who diagnosed borderline personality 
disorder.  



The Veteran stated that in 1985 or 1986 she hospitalized for 
psychiatric symptoms and she was diagnosed with bipolar disorder.  
She asserted her belief that the rage she experienced in service 
was part of her bipolar disorder that was aggravated by 
harassment by her commander in service.  She felt she was 
incorrectly diagnosed as having a personality disorder in service 
and that she had been treated since service separation for 
bipolar disorder rather than borderline personality disorder. 

In statements in October 2006 and in October 2007, E.N., MD, a VA 
psychiatrist, stated that the Veteran had been under her 
psychiatric care since December 2002, and that although the 
Veteran was not diagnosed with bipolar disorder until several 
years after service separation, according to the history provided 
by the Veteran symptoms suggestive of bipolar disorder were 
present in service.  The psychiatrist then expressed the opinion 
that the Veteran's bipolar disorder began in or was aggravated by 
service.

On VA examination in December 2009, the VA examiner noted that 
there was no diagnosis or treatment of a chronic psychiatric 
disorder in service.  The examiner also noted the history of 
surgeries for hydrocephalus, beginning in 1985, and the first 
indications of mental health problems in 1987.  The diagnoses 
were bipolar disorder, cognitive disorder, and borderline 
personality disorder.  

The examiner stated that the Veteran was diagnosed with mental 
disorders in 1987 and her problems actually began after a 
diagnosis of hydrocephalus in 1985.  It was the examiner's 
opinion that the Veteran's bipolar disorder was not caused by or 
a result of her military service, based on the fact that no 
psychiatric problems were shown in service or even after service 
separation until after her hydrocephalus surgery in 1985 and 
shortly after that surgery, she began having mental symptoms and 
was first treated for psychiatric problems with chronic mental 
disabilities thereafter.  The examiner stated that there was no 
evidence that the current bipolar disorder was related to her 
military service.





Analysis 

On the basis of the service treatment records alone, a bipolar 
disorder was not affirmatively shown during service and service 
connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is 
not established.

As the Veteran is competent to describe symptoms of illness, the 
principles of service connection, pertaining to chronicity and 
continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.  

As the service treatment records lack the documentation of the 
combination of manifestations sufficient to identify bipolar 
disorder and sufficient observation to establish chronicity 
during service, and as chronicity in service is not adequately 
supported by the service treatment records, then a showing of 
continuity of symptomatology after service is required to support 
the claim.

Although the Veteran is competent to describe symptoms of an 
illness, bipolar disorder is not a condition under case law that 
has been found to be capable of lay observation, and the 
determination as to the presence of bipolar disorder therefore is 
medical in nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the claim.  
See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the Veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent).

After service, bipolar disorder was first documented in 1988 with 
a history dating to 1987.  The absence of documented symptoms 
from the time of service separation in 1983 until 1987, after her 
first surgery for hydrocephalus, is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (proper to consider 
the veteran's entire medical history, including a lengthy period 
of absence of complaints).

Whether continuity of symptomatology is shown or not, competent 
evidence is still required to support the claim.  Since bipolar 
disorder is not a condition under case law that has been found to 
be capable of lay observation, the determination as to the 
presence of bipolar disorder therefore is medical in nature, that 
is, not capable of lay observation, and competent medical 
evidence is needed to substantiate the claim.  See Jandreau v. v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As for service connection based on the initial diagnosis of 
bipolar disorder after service under 38 C.F.R. § 3.303(d) there 
is evidence for and against the claim.  

The competent evidence in favor of the claim consists of the 
opinion of one VA psychiatrist, who expressed the opinion that 
the Veteran's bipolar disorder either began in or was aggravated 
during her military service, based on the Veteran's description 
of symptoms in service.  

The evidence against the claim consists of the VA examiner's 
opinion that it was less likely than not that the Veteran's 
bipolar disorder was caused by, a result of, or in any way 
related to her military service.  The VA examiner related the 
bipolar disorder and its symptoms to the Veteran's brain 
surgeries after service.

With regard to medical opinions, the credibility and weight to be 
attached to a medical opinion are within the Board's province as 
finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one opinion over another 
depending on factors such as reasoning employed and whether or 
not, and the extent to which, the prior clinical records and 
other evidence were reviewed.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).  

Also, the probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the analytical findings, and the probative 
weight of a medical opinion may be reduced if the physician fails 
to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  And factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).

The Board places no probative value on the statement of the 
psychiatrist because the Board rejects Veteran's statements of 
continuity.  See Coburn v. Nicholson, 19 Vet. App. 429, 432-33 
(2006) (reliance on a veteran's statement renders a medical 
report incredible only if the Board rejects the statements of the 
veteran).   For this reason, the evidence does not tend to prove 
a material fact in the case, that is, the onset of bipolar 
disorder in service.

The Board finds that the Veteran's more recently reported history 
of continuity beginning in 2002, is inconsistent with the other 
evidence of record.  For example, in service there was no 
contemporaneous complaint or history of a psychiatric disorder 
and the psychiatric evaluation on separation examination was 
normal.  After service, the hospitalization resulting in the 
diagnosis of bipolar disorder the history of the disorder dated 
to 1987 and not to service. 

The Board finds that her statements made in conjunction with her 
claim to be of lesser probative value than the contemporaneous 
service records and the absence of symptoms until 1987 after 
service.  

In balancing the Veteran's statements against his contemporaneous 
statements and the absence of medical evidence of continuity of 
symptomatology, the Board finds that the evidence against 
continuity outweighs the Veteran's statements of continuity.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(absence of medical documentation may go to the credibility and 
weight of Veteran's testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  For 
this reason, continuity of symptomatology under 38 C.F.R. § 
3.303(b) is not established.

As for service connection based on the initial diagnosis after 
service under 38 C.F.R. § 3.303(d), where the determination 
involves a question of causation, under certain circumstances, a 
lay person is competent to offer an opinion on a simple medical 
condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007). 

In this case, the cause of bipolar disorder cannot be determined 
by the Veteran's own personal observation without having 
specialized education, training, or experience.  38 C.F.R. 
§ 3.159 

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer an opinion on the cause of his current disability.  Here 
the Veteran's lay opinion on causation is not competent evidence 
and her opinion on causation cannot be considered as evidence 
favorable to the claim. 

The Board has already determined that there is no a 
contemporaneous medical diagnosis before 1987 and the Board has 
discounted the favorable statement of the VA psychiatrist, 
because the Board has rejected the Veteran's statements of 
continuity, which was the basis of the psychiatrist's statement. 

As for the remaining competent evidence of record, pertaining to 
causation, on VA examination in December 2009, the VA examiner 
noted that there was no diagnosis or treatment of a chronic 
psychiatric disorder in service.  The examiner also noted the 
history of surgeries for hydrocephalus, beginning in 1985, and 
the first indications of mental health problems in 1987.  The 
diagnoses were bipolar  disorder, cognitive disorder, and 
borderline personality disorder.  

The VA examiner stated that the Veteran was diagnosed with mental 
disorders in 1987 and her problems actually began after a 
diagnosis of hydrocephalus in 1985.  It was the examiner's 
opinion that the Veteran's bipolar disorder was not caused by or 
a result of her military service, based on the fact that no 
psychiatric problems were shown in service or even after service 
separation until after her hydrocephalus surgery in 1985 and 
shortly after that surgery, she began having mental symptoms and 
was first treated for psychiatric problems with chronic mental 
disabilities thereafter.  The examiner stated that there was no 
evidence that the current bipolar disorder was related to her 
military service






This evidence opposes, rather than supports, the claim, and as 
there is no other competent evidence on causation, preponderance 
of the competent evidence of record is against the claim, and the 
benefit-of-the-doubt standard or proof does not apply.   
38 U.S.C.A. § 5107(b).


ORDER

Service connection for bipolar disorder is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


